I concur and agree that the judgment should be affirmed.
The printed lease form furnished by the bank, upon initial rental of the safe deposit box, was only, as the lower court stated, for the bank's own protection. Certainly, it should not be given the power of establishing ownership of any properties in the box other than those identified as properties of one of the signators thereto. Such a contract should be defeasible and open to attack by parole. However, the appellant presented no viable evidence to establish ownership nor right of ownership on the part of anyone other than the lessees of the box. *Page 253